        Case 2:20-cr-00124-CFK Document 30 Filed 12/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               :
      UNITED STATES OF AMERICA :
                               :
      v.                       :                       CRIMINAL NO. 20-124
                               :
      HALEEM BALEY             :


                                    ORDER

      AND NOW, this 4th day of December 2020, upon consideration of

Defendant’s Motion to Suppress (ECF No. 19), the Government’s Response

thereto (ECF No. 22), and the Court’s evidentiary hearing on September 28, 2020

(ECF Nos. 24, 25), it is hereby ORDERED and DECREED that Defendant’s

Motion to Suppress (ECF No. 19) is DENIED.




                                                 BY THE COURT:

                                                 /s/ Chad F. Kenney

                                                 CHAD F. KENNEY, JUDGE




                                       1
